DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
All of the 112 rejections set forth in the non-final rejection of 12/18/2020, pages 2-5, paragraphs 4-16 have been withdrawn.
REJECTIONS/OBJECTIONS REPEATED
All of the 103 rejections set forth in the non-final rejection of 12/18/2020, pages 5-9, paragraphs 17-19 are repeated for the reasons of record.  The objection of claim 29 as containing allowable subject matter but dependent on a rejected claim set forth in the non-final rejection, page 9, paragraph 20 is repeated for the reasons of record.
NEW REJECTIONS
There are no new rejections.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 6/18/21 have been carefully considered but are deemed unpersuasive.
	Applicant has argued that Ide does not disclose the advantage of gradual ductile behavior.  However, the claims do not recite gradual ductile fracture behavior and if such an advantage were recited, it would be provided by the combination of Ide, Vandewalle and Asada since the combined references teach or suggest the recited structure, materials and properties recited in the claims.
gradual ductile fracture behavior) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant has argued that the only support for the combination of the references is “good stiffness and impact properties” which is not disclosed by the references and is hindsight reasoning.  However, Vandewalle specifically discloses “good stiffness and impact properties” as an advantage (see Vandewalle, paragraph [0006]).  Moreover, the motivation for the Asada reference is “good tacking and handling characteristics and is free from trapped air, voids, between layers” (see Asada, paragraph [0014]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine for Vanewalle and Asada are clearly set forth above.
	Applicant has argued that Vandewalle specifically discloses the steel fibers are provided as an express substitute for the use of carbon fibers in paragraph [0009].  However, paragraph [0009] is referencing fiber/resin composites not fiber composites.  The steel fiber/resin composite has better damping properties than a carbon/fiber resin composite.  There is no teaching that the steel fibers of Vandewalle cannot be used as the steel fibers in Ide which contains a steel/carbon fiber composite and there is no proof that the steel fibers of Vandewalle would not be successful in Ide.
	Applicant has argued that Asada discloses carbon reinforcing fibers and selects the particular properties of the carbon fiber for use without steel fibers.  However, Asada discloses that steel fibers may be used (see paragraph [0025]).
In response to applicant's argument that certain fibers may or may not be used/combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the teachings of Ide, Vandewalle and Asada are not at all related to objects that are subject to high stresses and loads being applicable to the object when in use, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bicycle fork or bicycle frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 21, 2021